Citation Nr: 0703105	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel





INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from November 1941 to May 1942, and from 
May 1943 to March 1946.  He died in June 1984.  The appellant 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In that 
decision, the RO denied service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate lists congestive heart 
failure as the cause of his death.

2.  The veteran was not diagnosed with cardiovascular disease 
during service or the year following separation from service.

3.  The veteran's cardiovascular disease was not documented 
until many years after service.

4.   There is no competent evidence of record indicating that 
the cause of the veteran's death had its onset during active 
service or was related to any in-service disease or injury.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2006).  In this case, VA's duties 
have been fulfilled to the extent possible.

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in April and June 2004.  The 
appellant was told of the requirements to successfully 
establish service connection for the cause of the veteran's 
death, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The notice did not inform the appellant of the type of 
evidence necessary to establish a disability rating, or an 
effective date of service connection, for any disability 
found to have been service connected.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequacy 
of the VCAA notice as to the elements of establishing a 
disability rating or an effective date, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).  The Board herein 
denies the appellant's claim for service connection for the 
cause of the veteran's death.  As the Board denies that 
claim, VA will not assign an effective date for service 
connection for the cause of the veteran's death.  Therefore, 
there is no possibility of prejudice to the appellant on the 
matter of an effective date.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).  
The RO obtained the veteran's available service records and 
post-service treatment records.  There is no indication of 
any relevant records that the RO failed to obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  In this case, the evidentiary record does not show 
that the cause of the veteran's death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under § 
5103A(d) of obtaining a medical opinion.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the appellant's claim on the 
merits.


Service connection for cause of death

The veteran died in June 1984.  The death certificate lists 
the immediate cause of death as congestive heart failure.  
The appellant seeks to establish service connection for the 
cause of the veteran's death.  To do so, evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, certain chronic disabilities, such as 
cardiovascular-renal disease, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The appellant states that during the veteran's military 
service he developed illnesses, including rheumatic 
arthritis, manifested by weakness in his legs, and heart 
disease, manifested by difficulty breathing.  She contends 
that illnesses incurred in service continued after service, 
and led to his death.

During the veteran's lifetime, the RO granted service 
connection for an appendectomy scar.  The available service 
records show no complaints or findings of cardiovascular 
disease.  In an affidavit that the veteran completed in 
January 1946, he stated that he had malaria in 1942 and 1943.  
Statements from laypersons indicate that the veteran suffered 
from rheumatism during service.

In a statement dated in June 1970, the veteran reported pain 
in his legs and shoulders.  In a November 1970 affidavit, M. 
D. T., M.D., stated that in July 1943 he saw the veteran for 
muscular pain of the extremities and right shoulder.  Dr. T. 
indicated that his impression was muscular rheumatism.

In July 2004, Iloilo Doctors' Hospital certified that the 
hospital's records showed treatment of the veteran in 
December 1982 for a cerebrovascular accident (CVA), and in 
May 1984 for hypertensive cardiovascular disease, myocardial 
ischemia, and residuals of CVA, including slurring of speech.

The veteran was not shown to have cardiovascular disease 
during service or within the year following service.  Medical 
records show that he was diagnosed as having cardiovascular 
disease in 1984.  There is no competent evidence of record 
indicating that the cause of the veteran's death had its 
onset during active service or was related to any in-service 
disease or injury.  None of the medical professionals 
provided any information linking the veteran's death to his 
active service.

The Board acknowledges the appellant's assertion that illness 
that the veteran suffered during service continued after 
service and ultimately caused his death.  The appellant, 
however, has not reported having medical training, and is not 
competent to render medical diagnoses or opinions as to 
medical causation.  Matters involving diagnostic skills must 
be addressed by medical experts.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of supporting medical 
evidence or opinion, the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  
The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


